Citation Nr: 1047896	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-07 199	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a hand disability.

4.  Entitlement to service connection for a foot disability.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to December 
1974 and from March 1979 to April 1995. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 1995 and June 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, and Chicago, Illinois, respectively.  
Specifically, the issues of entitlement to service connection for 
a back disability and right ankle disability are on appeal from 
the September 1995 rating decision.  The issues of entitlement to 
service connection for a hand disability and a foot disability 
are on appeal from the June 2003 rating decision.  

This case was remanded by the Board in February 2006.  The 
Board's remand included instructions to issue a statement of the 
case on the issues identified above as well as a claim of service 
connection for a "sinus" disorder.  In February 2007, the RO 
granted service connection for a deviated nasal septum.  The RO 
informed the Veteran that this was considered a complete grant of 
the claim of service connection for disability that had been 
claimed as a sinus disorder.  There has been no disagreement by 
the Veteran with this decision.

The Board also notes that the matter of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
remanded by the Board in February 2006 was granted in an October 
2007 rating decision.  There has been no disagreement with the 
effective date assigned.


REMAND

Back Disability

The service treatment records reflect that the Veteran's spine 
was found to be abnormal on his September 1972 entrance 
examination for his first period of service.  Mild lumbar 
scoliosis was noted.  On the accompanying report of medical 
history, recurrent back pain after heavy lifting was noted.  
There were no complaints of back pain in the remainder of the 
service treatment records during his first period of service.  

After his first period of service, the Veteran underwent a March 
1977 VA examination wherein his thoracic and lumbar spine were 
observed to have normal configuration.  

During his second period of service, the Veteran's spine was 
observed to be normal on the January 1979 entrance examination.  
In November 1982, he complained of chronic low back pain.  On his 
January 1995 separation report of medical history, he marked 
"no" when asked if he had recurrent back pain.

Nevertheless, in June1995, shortly after his separation from 
service, the Veteran reported low back problems.  During a July 
1995 VA examination, the Veteran reported pain in his middle and 
low back for one to two years but had not sought treatment.  The 
diagnosis was mild muscle spasms of the thoracic and lumbosacral 
spine.  

Thereafter, VA treatment records contained reports of back 
problems.  A March 2001 VA treatment entry indicated that when 
working as a warehouse worker from September to October 1999, the 
Veteran did something to his back.  An April 2002 VA x-ray showed 
slightly reduced disc space and mild spondylolisthesis at L5-S1 
and mild degenerative changes at L3-L5.  

During a June 2006 VA examination, the Veteran's back was 
evaluated.  Following examination, the diagnoses were lumbar 
strain, lumbar spondylosis, and congenital anomaly at L5-S1.  The 
examiner opined that it was not likely that there was any 
aggravation of the Veteran's back condition beyond any normal 
progression while he was in the military or any evidence that his 
back condition was made permanently worse during his two periods 
of military service.  The examiner commented that the Veteran's 
anomaly of transverse processes at L5-S1 more likely than not 
predisposes him to low back pain.  

The Board concludes that another VA examination is necessary 
before a decision can be reached on this matter.  The Board 
observes that the June 2006 VA examiner's conclusions are 
premised on a finding that the Veteran has a congenital back 
abnormality (anomaly of transverse processes at L5-S1).  The 
Board notes that congenital or developmental defects are not 
"diseases or injuries" within the meaning of applicable statutes 
and regulations.  38 C.F.R. § 3.303(c).  However, when a 
congenital or developmental defect is subject to a superimposed 
injury or disease during service, service connection may be 
warranted.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 
Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-
85 (March 5, 1985).  The VA General Counsel's opinion indicated 
that there is a distinction under the law between a congenital or 
developmental "disease" and a congenital "defect" for service 
connection purposes in that congenital diseases may be recognized 
as service connected if the evidence as a whole shows aggravation 
in service within the meaning of VA regulations.  A congenital or 
developmental "defect," on the other hand, because of 38 C.F.R. 
§ 3.303(c), may not be service connected although service 
connection may be granted for additional disability due to 
disease or injury superimposed upon such defect.  VAOPGCPREC 82-
90.

As referenced above, although the Veteran was noted to have 
scoliosis on his September 1972 entrance examination, an anomaly 
of transverse processes at L5-S1 was not.  Further, anomaly of 
transverse processes at L5-S1 was not noted in any of his service 
treatment records.  Accordingly, it is unclear when the anomaly 
of transverse processes at L5-S1 first presented itself--i.e., 
whether it was present prior to the Veteran's service or whether 
it developed at some point during service or thereafter.  
Moreover, it is unclear whether the anomaly of transverse 
processes at L5-S1 is considered a congenital disease or defect.  
Moreover, there was no opinion as to the relationship of the 
post-service diagnoses of lumbar strain and lumbar spondylosis to 
the Veteran's military service.  Additionally, it is unclear what 
the relationship of the pre-service finding of scoliosis has to 
the Veteran's current back disabilities, if any.  Accordingly, a 
remand is necessary for a clarifying opinion.  



Right Ankle Disability

Following his release from his second period of service in May 
1995, the Veteran filed a claim of service connection for a right 
ankle disability.  In June 1995, the Veteran elaborated that his 
right ankle swelled and was painful after walking short 
distances.  It appears that the Veteran was contending that he 
had continued to experience problems with his right ankle since 
his separation from service.  

The service treatment records indicate that the Veteran should be 
presumed sound on entrance.  In this regard, the September 1972 
entrance examination indicated that the Veteran's lower 
extremities (item 37) were normal.  However, under the summary of 
defects and diagnoses section (item 74), the examiner appeared to 
note  left ankle complaints.  The accompanying report of medical 
history indicates that the Veteran had sprained his right ankle 
several times.  Although there is an indication that the Veteran 
might have had a pre-existing right ankle disability prior to his 
entrance to service in January 1973, because it is not clearly 
noted on his entrance examination, he is presumed sound.  38 
U.S.C.A. § 1111; 38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  Further, there is not clear and unmistakable evidence 
that a right ankle disability pre-existed service.  The Board 
does not find the Veteran's self report on the report of medical 
history of prior right ankle sprains to amount to clear and 
unmistakable evidence.  38 U.S.C.A. § 1111.  Therefore, the 
Board's analysis turns to the issue of whether a right ankle 
disability was incurred during the Veteran's active military 
service.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. 
Cir. 2004) (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into claims 
for service connection based on service incurrence).  VAOPGCPREC 
3-03 (July 16, 2003).

The remainder of the service treatment records reflect that the 
Veteran did complain of right ankle problems during service.  In 
February 1973, he complained that his right ankle popped and he 
had a history of sprains of the ankles.  

After his first period of service, he underwent a March 1977 VA 
examination wherein his right ankle complaints were reviewed.  
His ankles were noted to have full range of motion and no 
diagnosis was provided.  

During his second period of service, in November 1989 the Veteran 
complained of a painful right ankle after playing basketball.  An 
x-ray was negative for fracture and the assessment was sprain.  
He complained of his right ankle hurting and popping in 1993.  On 
his January 1995 separation examination, the Veteran reported 
that his right ankle hurt.

Following his second period of service, the Veteran underwent a 
July 1995 VA examination wherein he reported that he began 
experiencing right ankle sprains in high school that continued in 
the military.  The diagnosis was right ankle sprain.  A right 
ankle x-ray was negative.  

VA medical records dated from 1995 to the present reflect that 
the Veteran continued to complain of right ankle pain.  In June 
2006, the Veteran underwent another VA examination.  Following 
examination and review of the claims file, the diagnosis was 
right lateral ligament sprain.  The examiner commented that 
clearly the Veteran's primary injury at least by history was 
prior to the military and such a prior injury would more likely 
than not produce some degree of ligament weakness or propensity 
to recurrent injury.  The examiner referenced the current x-ray 
which suggested that there may well have been some injury to the 
distal tibiofibular syndesmosis as an anatomic site of his injury 
prior to entering the military.  The examiner could not say with 
any degree of certainty if any of the injuries or symptoms in the 
military permanently aggravated his ankle condition any more than 
the ankle would have been had he not been in the military.  

The Board finds that another VA examination and opinion is 
necessary before a decision can be reached on this matter.  In 
this regard, the June 2006 VA examiner rendered his conclusions 
in terms of aggravation of a pre-existing right ankle disability.  
However, the Board has determined that the Veteran was presumed 
sound on entrance and clear and unmistakable evidence has not 
been presented to rebut that presumption.  Accordingly, a remand 
is necessary for an opinion as to whether any current right ankle 
disability is directly related to the Veteran's military service.  

Hand and Foot Disabilities

In July 2002, the Veteran filed claims for bilateral hand and 
foot disabilities.  In his March 2007 Form 9, the Veteran stated 
that he reported foot and hand problems on his 1995 separation 
examination.  The Veteran has not specified exactly what 
symptomatology he is experiencing with regard to his hands and 
feet so the Board will characterize the claims generally.  It 
appears that he is contending that he began to experience hand 
and feet problems during service that have continued to the 
present.  

The service treatment records reflect that the Veteran complained 
of pain in his right hand after a fall in June 1974.  An x-ray 
was negative for fracture.  On his January 1995 separation report 
of medical history, the Veteran reported foot trouble, swollen 
and painful joints, and bone joint deformity.  

The first post-service record of hand related problems was in a 
September 1995 VA treatment record wherein the Veteran reported 
numbness and tingling of the left fourth and fifth fingers.  A 
May 1999 VA examination noted numbness of the little finger.  
September 2001 VA records referenced bunions and foot pain.  A 
March 2002 VA record indicated history of osteoarthritis of the 
hands and feet.  April 2002 VA x-rays showed mild degenerative 
changes of the right first metacarpal joint and early 
degenerative changes of the feet.  In May 2004, the Veteran 
reported tingling in both his feet for the past two to three 
years.  The diagnoses were bilateral hallux valgus, bilateral 
hallux rigidus, and neuropathic pain possibility secondary to 
alcohol or proximal nerve pathology. 

During the June 2006 VA examination, the Veteran's right hand was 
evaluated.  It was noted that the Veteran reported bunions for 30 
years.  

The Board concludes that a VA examination is necessary to 
ascertain whether any current hand or foot disabilities are 
related to the Veteran's military service.  Although unspecified, 
the Veteran did report foot trouble on his separation report of 
medical history as well as swollen painful joints.  The Board 
currently has no reason to question the Veteran's contention that 
he began experiencing foot and hand problems during service that 
have continued to the present, which he is competent to report.  
Accordingly, a remand is necessary for VA examinations.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

1.  Obtain any current VA treatment records 
dated from April 2009 to the present.  

2.  Schedule the Veteran for the following VA 
examinations:

(a)  Schedule the Veteran for a VA 
examination to evaluate his claim of 
service connection for a back 
disability.  A copy of the claims 
folder and this REMAND must be made 
available to the examiner in 
conjunction with the examination.  
The examination report must include 
responses to the each of the 
following items:

Based on a review of the claims folder 
and the examination findings, 
including the service treatment 
records, VA treatment reports, and 
June 2006 VA examination, the examiner 
should identify each back disability 
or congenital defect or disease the 
Veteran experiences.  (A defect is 
considered a condition that is not 
subject to improvement or worsening.)

Additionally, the examiner should 
state a medical opinion as to the 
medical probabilities that any current 
back disability is causally or 
etiologically related to his 
symptomatology in military service 
(January 1973 to December 1974 and 
from March 1979 to April 1995) as 
opposed to its being more likely due 
to some other factor or factors.  

Additionally, the examiner should 
indicate whether the June 2006 finding 
of an anomaly of transverse processes 
at L5-S1 is a congenital anomaly.  It 
should be noted whether the anomaly of 
transverse processes at L5-S1 is a 
defect as opposed to a disease.  If it 
is a defect, the examiner should 
indicate whether there is any evidence 
of a superimposed disease or injury 
that occurred during service and 
whether that superimposed injury is 
related to any current back 
disability.  If it is a disease, the 
examiner should provide an opinion as 
to whether it was manifested during 
service or whether it underwent a 
chronic worsening during military 
service.  The examiner should also 
state an opinion as to whether any 
lumbar scoliosis underwent a chronic 
worsening during service.  


(b)  Schedule the Veteran for a VA 
examination to evaluate his claim of 
service connection for a right ankle 
disability.  A copy of the claims 
folder and this REMAND must be made 
available to the examiner in 
conjunction with the examination.  
The examination report must include 
responses to the each of the 
following items:

Based on a review of the claims folder 
and the examination findings, 
including the service treatment 
records, VA treatment reports, and 
June 2006 VA examination report, the 
examiner should identify each 
disability of the right ankle.  

Additionally, the examiner should 
indicate the medical probabilities 
that any current right ankle 
disability is causally or 
etiologically related to his 
symptomatology in military service 
(January 1973 to December 1974 and 
from March 1979 to April 1995) as 
opposed to its being more likely due 
to some other factor or factors.  In 
particular, the examiner should 
address whether the in-service 
findings of right ankle pain, popping, 
and sprain are related to any current 
right ankle disability. 

(c)  Schedule the Veteran for a VA 
examination to evaluate his claim for 
service connection for a bilateral 
hand disability.  A copy of the 
claims folder and this REMAND must be 
made available to the examiner in 
conjunction with the examination.  
The examination report must include 
responses to the each of the 
following items:

Based on a review of the claims folder 
and the examination findings, 
including the service treatment 
records, VA treatment reports, and 
June 2006 VA examination report, the 
examiner should identify each current 
disability the Veteran experiences of 
either hand.  

Additionally, the examiner should 
indicate the medical probabilities 
that any current hand disability is 
causally or etiologically related to 
military service (January 1973 to 
December 1974 and from March 1979 to 
April 1995) as opposed to its being 
more likely due to some other factor 
or factors.  

(d)  Schedule the Veteran for a VA 
examination to evaluate his claim for 
service connection for a bilateral 
foot disability.  A copy of the 
claims folder and this REMAND must be 
made available to the examiner in 
conjunction with the examination.  
The examination report must include 
responses to the each of the 
following items:

Based on a review of the claims folder 
and the examination findings, 
including the service treatment 
records, VA treatment reports, and 
June 2006 VA examination report, the 
examiner should identify each 
disability affecting either foot.  

Additionally, the examiner should 
indicate the medical probabilities 
that any current foot disability is 
causally or etiologically related to 
military service (January 1973 to 
December 1974 and from March 1979 to 
April 1995) as opposed to its being 
more likely due to some other factor 
or factors.  (The examiner should 
consider that the Veteran has 
complained of bunions for over 30 
years.)

With respect to each of the requested 
examinations, a clear rationale for all 
opinions is required and a discussion of the 
facts and medical principles involved would 
be of considerable assistance to the Board.  
Because it is important "that each disability 
be viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file must 
be made available to the examiners for 
review.

3.  When the development requested has been 
completed, the case should be reviewed by the 
AOJ on the basis of additional evidence.  If 
any benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

